     Case 2:20-cv-00896-JAM-CKD Document 21 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES ALBERT HODGES,                               No. 2:20-cv-00896-JAM-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    J. SEIBERT, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 28, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                         1
     Case 2:20-cv-00896-JAM-CKD Document 21 Filed 10/14/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed August 28, 2020, are adopted in full; and

 3          2. Plaintiff’s August 20, 2020 letter regarding concerns for his safety (ECF No. 12) is

 4   construed as a request for a temporary restraining order. So construed, the request is denied

 5   without prejudice.

 6

 7
      DATED: October 13, 2020                        /s/ John A. Mendez
 8
                                                     THE HONORABLE JOHN A. MENDEZ
 9                                                   UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
